

SETTLEMENT AND RELEASE AGREEMENT


I.  DEFINITIONS


As set forth in this Settlement and Release Agreement, certain terms are defined
as follows:
 
1.01.    “Faria” means Rhonda Faria, also known as Rhonda Ramich, individually
and her successors, agents, representatives, executors, administrators and
assigns.
 
1.02.    “AccountAbilities” means AccountAbilities, Inc. and all of its
respective officers, directors, shareholders, parents, subsidiaries and
otherwise affiliated companies, agents, employees, contractors, attorneys,
insurance companies, and any other person or entity who is or may be liable for
any payments or damages that Faria alleges may have occurred as a result of the
Dispute between the Parties, as defined in sections 1.04 and 1.05 below.
 
1.03.     “Agreement” means this Settlement and Release Agreement.
 
1.04.    “Parties” mean Faria and AccountAbilities as defined in the preceding
paragraphs, and “Party” refers individually to each of the Parties.
 
1.05.   The “Dispute” refers to allegations regarding a purported breach by
AccountAbilities of the Asset Purchase Agreement between AccountAbilities and
Faria dated February 26, 2007, the exhibits, attachments, and ancillary
agreements, if any, thereto and payments owed to Faria under the $150,000 cash
reserve established separately from the Asset Purchase Agreement.
 
II.  RECITALS
 
2.01.    AccountAbilities denies and continues to deny any liability to
Faria.  Faria denies and continues to deny any liability to AccountAbilities.
 
2.03.    A disagreement exists among the Parties both as to liability and amount
of damages, if any, that are due because of the Dispute.  The Parties desire to
dispose of the entire controversy and disagreement between and among them,
including any and all claims and/or causes of action of any kind whatsoever that
currently exist or that may exist in the future that relate in any way to the
Dispute.
 
2.04.    This document is intended to be a full, final, and complete release of
any and all claims or potential claims against AccountAbilities that concern the
alleged damages and/or injuries to Faria that arise from or relate to the
Dispute. The Parties agree as follows:

 

--------------------------------------------------------------------------------

 
 
III.  WARRANTIES, REPRESENTATIONS AND AGREEMENTS
 
3.01.    The Parties acknowledge that full, valid and binding consideration
exists for the execution of this Agreement, and that such consideration includes
the mutual promises, warranties and representations made in this Agreement.
 
3.02.    The Parties acknowledge and agree that the warranties, representations
and agreements made in this Agreement are contractual in nature.
 
3.03.    By entering into, or otherwise acting under, this Agreement, none of
the Parties shall be deemed to have made an admission of responsibility or any
liability with respect to the Dispute.  Nothing in this Agreement shall be taken
or construed as an inference or admission by any party or as evidence indicating
the truth or correctness of any claim or defense by any other person or entity,
whether or not a party to this Agreement.
 
3.04.    Each Party acknowledges and agrees that in entering into this Agreement
it has not relied on any warranties, promises, or representations of any kind,
express or implied, other than those expressly set forth in this Agreement.
 
3.05.    Faria acknowledges that she may discover facts relating to the Dispute
that occurred prior to the date of this Agreement that are different from, or in
addition to, those which she now knows or believes to be true, and the Parties
agree that this Agreement shall be, and remains effective and applicable in all
respects, notwithstanding such different or additional facts or the discovery
thereof, and that the Parties are not relying upon any representation or any
duty of any Party to make any other representation or warranty, and Faria will
not assert in the future any claim of a duty of AccountAbilities to make any
disclosure.
 
3.06    AccountAbilities will pay Faria $545,000 (the “Settlement Amount”) in
full satisfaction of all outstanding obligations (whether evidenced by one or
more Promissory Notes or otherwise arising under any agreement between
AccountAbilities and Faria) due from AccountAbilities.  The sum will be paid as
follows:
 
a.              $25,000 on the date the Agreement is fully executed;
 
b.             Payments of $25,000, the first which shall be due thirty (30)
days after the Agreement is fully executed, the second of which will be due
sixty (60) days after the Agreement is fully executed, and the remaining
payments will be made every sixty (60) days from the Second Payment;
 
c.             Additional payments of $5,000 per week starting one week (seven
calendar days) from the date the Agreement is fully executed;
 
d.             The payments shall be made according to the Payment Schedule
attached hereto as Exhibit A.
 
Faria hereby acknowledges that any outstanding Notes and reserve funds between
AccountAbilities and Faria and AccountAbilities and ReStaff Services, Inc. are
hereby cancelled and void, including any claimed payments owed as to interest,
fees and penalties.
 
 
2

--------------------------------------------------------------------------------

 
 
3.07    Faria currently holds certificates representing 750,000 shares of
AccountAbilities Common Stock, $.0001 par value (the “Shares”).  Within ten (10)
business days from the date the Agreement is fully executed, AccountAbilities
will direct the Transfer Agent to deliver the shares to Faria with the
restrictive legends removed.  The provisions and agreements set forth in this
Section 3.07 are subject to the following restrictions:
 
a.             For the period of two years from the date the Agreement is fully
executed, not more than 100,000 of the Shares may be sold in any ninety (90) day
period on the open market.
 
b.             Tri-State shall have the right of first refusal on Faria’s sale
of any of the shares to be sold in a private transaction.  Prior to any proposed
sale of the shares in a private transaction to a third-party, unrelated bona
fide purchaser for value, Faria shall provide AccountAbilities with written
notice of the proposed sale and the terms of the sale.  AccountAbilities will
have ten (10) days from receipt of Faria’s notification to inform Faria as to
whether AccountAbilities will exercise its right of first refusal. Should it
choose to exercise its right of first refusal, AccountAbilities shall be
entitled to purchase the shares referenced within Faria’s notice in accordance
with the terms and conditions set forth within the same.
 
3.08    AccountAbilities hereby agrees to employ Faria to work in the Seattle,
Washington area, pursuant to the terms of the Employment Agreement, attached
hereto as Exhibit B and to be executed simultaneously herewith.
 
a.             AccountAbilities also agrees to pay up to $40,000 a year to
employ one additional person in Faria’s office (the “Faria Employee”).  The
Faria Employee will be an at-will employee subject to the terms of employment
established by the President of AccountAbilities.
 
b.             This Agreement, however, is not conditioned upon either Faria’s
or the Faria Employee’s continued employment with AccountAbilities.  The terms
of the Agreement continue to be in effect regardless of Faria’s or Faria’s
Employee’s termination or voluntary resignation.
 
IV.    RELEASE OF ALL CLAIMS
 
4.01.   In consideration of the promises and agreements in this Agreement,
including the recitals referenced above, Faria releases, acquits, and forever
discharges AccountAbilities and all other persons, firms or corporations with
whom they have been, are now, or may be affiliated with from any and all claims
or causes of action of any kind whatsoever, at common law, statutory or
otherwise that Faria has or might have, known or unknown, now existing or that
might arise, including, but not limited to, those directly or indirectly
attributable to Dispute that could have been brought in any lawsuit, whether
equitable or otherwise, administrative action or hearing, arbitration, mediation
or any other type of civil or common law action for damages, equitable or
injunctive relief; it being intended by Faria to release all claims of any kind
which she might have against AccountAbilities.  This Release includes a release
of all claims and causes of action arising out of or related to the Dispute for
all claims or causes of action that have not been specifically identified, that
currently exist or that may exist or accrue in the future that relate in any way
to the Dispute.

 
3

--------------------------------------------------------------------------------

 


4.02.    Faria recognizes that there may be claims or damages arising out of the
Dispute that are unknown to her at the time of execution of this Agreement, or
that may arise in the future.  Faris has negotiated this Agreement with full
knowledge of the possibility that additional claims or damages may arise or
become known to Faria after the execution of this Agreement, and Faria intends
this Agreement to settle and finally dispose of all such claims or injuries,
whether known or unknown.


4.03.    In consideration of the execution of this Agreement, and for other good
and valuable consideration, receipt of which is acknowledged, Faria waives any
and all rights under California Civil Code section 1542, which provides as
follows:
 
A GENERAL WAIVER DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF THE EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MUTUALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
V.  CONFIDENTIALITY AGREEMENT
 
5.01.    For further consideration of the sums paid by or on behalf of
AccountAbilties, Faria represents and promises on her behalf and all parties
related to her, including, but not limited to her agents, representatives,
employees, servants, assigns and attorneys that the settlement and release,
including the agreements, terms, numbers, sums, promises, undertakings,
representations, acknowledgments, statements or other actions taken by Faria
and/or AccountAbilities pursuant to the terms of this Agreement shall be kept
STRICTLY CONFIDENTIAL, except as required by law to be disclosed, and shall be
forever binding upon Faria.  Specifically, except as required by law to be
disclosed, Faria agrees that the  amount of the consideration received, and all
of the terms, releases, agreements, promises, undertakings, representations,
acknowledgments, statements or other actions made and/or taken pursuant to the
terms of this Agreement, shall be kept STRICTLY CONFIDENTIAL and Faria
specifically warrants, agrees and represents that she will not disclose the
terms and conditions of this Agreement to any person or entity unless
specifically required by law to make such disclosure in response to a legal
requirement or process such as a subpoena, court order, tax audit or statute, to
persons Faria hire to seek financial or tax advice or any lien holder; that
Faria will not provide or file or seek to provide or file or permit another to
provide or file this Agreement with any court, regulatory or licensing
authority, governmental agency or accrediting commission or authority unless
required to do so by law.  The laws of the State of California shall govern this
Confidentiality Agreement.
 
VI.  GENERAL PROVISIONS
 
6.01.    Waiver and Modification.  This Agreement may only be modified, changed,
amended or waived by a subsequent written agreement signed by an authorized
representative of each of the Parties to this Agreement.  No waiver of default
of any term of this Agreement will be deemed a waiver of any subsequent breach
or default of the same or similar nature.

 
4

--------------------------------------------------------------------------------

 
 
6.02.    Governing Law.  This Agreement must be construed and enforced in
accordance with the laws of the State of California.
 
6.03.    Agreement Prepared Jointly by all Parties’ Attorneys.  This Agreement
has been negotiated by the Parties and prepared by the joint efforts of the
respective attorneys for each of the Parties.  The Parties warrant, represent,
and agree that they are not relying on the advice of the other Party or that
Party’s attorneys, or anyone else associated with them as to the legal
consequences of this Agreement as so structured.  Furthermore, Faria releases
and discharges all claims, rights, damages, costs or expenses of any nature
whatsoever that may accrue to or be acquired by Faria by reason of the legal
consequences of this Agreement as structured.
 
6.04.    Acknowledgment of Entire Agreement.  Each party acknowledges that he or
she has carefully read this instrument including all documents or exhibits to
which it refers; that this instrument expresses the entire agreement between and
among the Parties concerning the subjects it purports to cover; and that each
party has executed this instrument freely and of his or her own accord, and that
it shall be binding upon and inure to the benefit of the executors,
administrators, personal representatives, heirs, successors and assigns of each.
 
6.05.    Partial Invalidity.  If any provision of the Agreement is or may be
held by a court of competent jurisdiction to be invalid, void, or unenforceable,
the remaining provisions shall nevertheless survive and continue in full force
and effect without being impaired or invalidated in any way.
 
6.06.    Warranty of Capacity to Execute Agreement.  Faria represents and
warrants that no other person or entity has or has had any interest in the
claims, demands, obligations or causes of action referred to in this Agreement;
that Faria has the sole and exclusive right to receive sums specified in it; and
that Faria has not sold, assigned, transferred, conveyed or otherwise disposed
of any of the claims, demands, obligations or causes of action referred to in
this Agreement.  Faria further warrants that she has read this Agreement and
fully understand it to be a compromise and settlement and release of all claims,
known or unknown, present or future, that she has or may have against
AccountAbilities, arising out of the matters described.
 
6.07.    Disclaimer of Liability.  Faria agrees and acknowledges that she
accepts payment of the sums specified in this Agreement as a full and complete
compromise of matters involving disputed issues; that neither payment of the
sums specified nor the negotiations for this settlement (including all
statements, admissions or communications) by any of the Parties or their
attorneys or representatives shall be considered as an admission by any of the
Parties; and that no past or present wrong doing on their part shall be implied
by such payment or negotiations.
 
6.08.    Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constituted
one and the same instrument.  The Parties agree that a facsimile or PDF
signature shall have the same legal force and effect as receipt of an original
signature.

 
5

--------------------------------------------------------------------------------

 
 
6.09.    Additional Documents.  The Parties agree to cooperate fully, and
execute any and all supplementary documents, and take all additional actions
that may be necessary or appropriate to give full force and effect to the terms
and intent of this Agreement, which are not inconsistent with its terms.
 
6.10.    Effectiveness.  This Agreement shall become effective immediately
following execution by all of the Parties.
 
6.11    Dispute Resolution Procedure.  In the event of a claimed breach of the
terms of this Agreement, the complaining Party shall notify the other party of
the purported breach.  If the Parties cannot informally resolve the matter,
jurisdiction for any suit arising out of the purported breach of this Agreement
lies in the United States Federal Court, Northern District Court of California,
San Francisco Division.
 
APPROVED AND EXECUTED this 5th day of February, 2010.
 
Rhonda Faria, also known as Rhonda Ramich


By: 
/s/ Rhonda Faria
 
February 5, 2010



Notary
 
6

--------------------------------------------------------------------------------


 
ReStaff Services, Inc.


By:
/s/ Rhonda Faria
 
February 5, 2010
       
Title: 
President
   



Notary


AccountAbilities, Inc.


By:
/s/ Jay H. Schecter
 
February 5, 2010
       
Title: 
Chief Executive Officer
   



Notary
 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
Payment Schedule


2/12/10
  $ 5,000  
2/19/10
  $ 5,000  
2/26/10
  $ 5,000  
3/5/10
  $ 30,000  
3/12/10
  $ 5,000  
3/19/10
  $ 5,000  
3/26/10
  $ 5,000  
4/2/10
  $ 5,000  
4/6/10
  $ 25,000  
4/9/10
  $ 5,000  
4/16/10
  $ 5,000  
4/23/10
  $ 5,000  
4/30/10
  $ 5,000  
5/7/10
  $ 5,000  
5/14/10
  $ 5,000  
5/21/10
  $ 5,000  
5/28/10
  $ 5,000  
6/4/10
  $ 30,000  
6/11/10
  $ 5,000  
6/18/10
  $ 5,000  
6/25/10
  $ 5,000  
7/2/10
  $ 5,000  
7/9/10
  $ 5,000  
7/16/10
  $ 5,000  
7/23/10
  $ 5,000  
7/30/10
  $ 5,000  
8/4/10
  $ 25,000  
8/6/10
  $ 5,000  
8/13/10
  $ 5,000  
8/20/10
  $ 5,000  
8/27/10
  $ 5,000  
9/3/10
  $ 5,000  
9/10/10
  $ 5,000  
9/17/10
  $ 5,000  
9/24/10
  $ 5,000  
10/1/10
  $ 30,000  
10/8/10
  $ 5,000  
10/15/10
  $ 5,000  
10/22/10
  $ 5,000  
10/29/10
  $ 5,000  
11/5/10
  $ 5,000  
11/12/10
  $ 5,000  


 
8

--------------------------------------------------------------------------------

 


11/19/10
  $ 5,000  
11/24/10
  $ 5,000  
12/3/10
  $ 30,000  
12/10/10
  $ 5,000  
12/17/10
  $ 5,000  
12/24/10
  $ 5,000  
12/31/10
  $ 5,000  
1/7/11
  $ 5,000  
1/14/11
  $ 5,000  
1/21/11
  $ 5,000  
1/28/11
  $ 5,000  
1/31/11
  $ 25,000  
2/4/11
  $ 5,000  
2/11/11
  $ 5,000  
2/18/11
  $ 5,000  
2/25/11
  $ 5,000  
3/4/11
  $ 5,000  
3/11/11
  $ 5,000  
3/18/11
  $ 5,000  
3/25/11
  $ 5,000  
4/1/11
  $ 30,000  
4/8/11
  $ 5,000  
4/15/11
  $ 5,000  
4/22/11
  $ 5,000  
4/29/11
  $ 5,000            
Total
  $ 520,000.00  


 
9

--------------------------------------------------------------------------------

 

EXHIBIT B
(Employment Agreement)


See Attached
 
10

--------------------------------------------------------------------------------

